Ltjdeling, C. J.
This is an action for $637 49, the alleged price claimed for the construction of a brick banquette in front of defendant’s property. The plaintiff’s contract with the city did not embrace this work, and the defendant was making the improvement himself, with the assent of the city authorities, when he was interfered with by the plaintiff officiously completing the work defendant had begun, in-despite of his opposition.
There may be hardship involved in the result which enriches the proprietor at the plaintiff’s expense, but it is a hardship, which, however it may or should recommend itself to the conscience of the proprietor, can not judicially countervail the higher consideration of public policy. The hardship is of the plaintiff’s own making. 10 An. 11.
It is therefore ordered and adjudged that the verdict of the jury be set aside; that the judgment of the lower court be annulled, and that there be judgment in favor of the defendant, rejecting the plaintiff’s demands, with costs.